UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4356



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEANTHONY MARCELLE SLIGH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-133)


Submitted:   September 12, 2005       Decided:   September 28, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Leanthony Marcelle Sligh pled guilty to one count of

possession with intent to distribute cocaine base and one count of

possession     of   a   firearm    during    and    in   relation      to   a   drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i); 21

U.S.C. § 841(a)(1), (b)(1)(B) (2000).              Sligh was sentenced to an

84-month term of imprisonment for Count One and a consecutive

60-month term for Count Two.               We affirm the convictions and

sentence.

              On appeal, Sligh’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

were no meritorious grounds for appeal, but raising the issue of

whether the sentence imposed by the district court was reasonable.

Although    Sligh   was   informed    of    his    right   to   file    a   pro   se

supplemental brief, he did not do so.

              After the Supreme Court’s decision in United States v.

Booker, 125 S. Ct. 738 (2005), a sentencing court is no longer

bound by the range prescribed by the sentencing guidelines.                       See

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

However, in determining a sentence post-Booker, sentencing courts

are   still    required   to    calculate    and    consider    the    applicable

guideline range as well as the factors set forth in 18 U.S.C.

§ 3553(a) (2000).         Id.     As stated in Hughes, we will affirm a




                                     - 2 -
post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.   Id. at 546-47.

          Sligh’s 84-month sentence on Count One was both at the

lowest end of the guideline range and well below the statutory

maximum of forty years.      See 21 U.S.C. § 841(b)(1)(B).       The

imposition of a consecutive 60-month sentence on Count Two was

mandatory under 18 U.S.C. § 924(c)(1)(A).        Furthermore, as the

district court appropriately treated the guidelines as advisory,

calculated and considered the guideline range, and weighed the

relevant § 3553(a) factors, we find the sentence reasonable.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                - 3 -